Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11,246,710. This is a statutory double patenting rejection.
	
Instant Application
U.S. Patent No. 11,245,710
1. A computer-implemented method comprising: receiving, by an edge server, a request for a web page hosted by an origin server; transmitting a response to the request, the response including the web page; accessing an edge server request log to retrieve a log entry associated with the request for the web page, the log entry associated with the request for the web page including information regarding the request for the web page and the response to the request for the web page; retrieving one or more characteristics of an asset of the web page from the log entry associated with the request for the web page, the asset having expected values for each of the one or more characteristics; determining that the origin server is compromised when a value for a characteristic of the asset of the web page is not within a threshold range of an expected value for the characteristic of the asset; and performing a first mitigation action in response to determining that the origin server is compromised.

2. The computer-implemented method of claim 1, further comprising: retrieving a security certificate associated with a website containing the web page from the log entry associated with the request for the web page; determining whether the retrieved security certificate associated with the website matches a stored fingerprint of the security certificate associated with the website; determining that the origin server is compromised when the retrieved security certificate does not match the stored fingerprint of the security certificate; and performing a second mitigation action in response to determining that the origin server is compromised.

3. The computer-implemented method of claim 2, wherein determining whether the retrieved security certificate associated with the website matches the stored fingerprint of the security certificate associated with the website comprises: generating a fingerprint of the security certificate from the log entry associated with the request for the web page; and comparing the generated fingerprint of the security certificate to the stored fingerprint of the security certificate.

4. The computer-implemented method of claim 1, wherein the characteristic of the asset of the web page is a file size of the asset.

5. The computer-implemented method of claim 1, wherein the characteristic of the asset of the web page is a fingerprint of the asset.

6. The computer-implemented method of claim 1, wherein accessing the edge server request log to retrieve the log entry associated with the request for the web page comprises: determining that a defined amount of time has elapsed since a previous retrieval from the edge server request log; and retrieving one or more log entries from the edge server request log, the one or more log entries generated in the defined amount of time since the previous retrieval from the edge server request log.


7. A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, cause said processor to perform operations comprising: receiving, by and edge server, a request for a web page hosted by an origin server; transmitting a response to the request, the response including the wed page; accessing an edge server request log to retrieve a log entry associated with the request for the web page, the log entry associated with the request for the web page including information regarding the request for the web page and the response to the request for the web page; retrieving one or more characteristics of an asset of the web page from the log entry associated with the request for the web page, the asset having expected values for each of the one or more characteristics; determining that the origin server is compromised when a value for a characteristic of the asset of the web page is not within a threshold range of an expected value for the characteristic of the asset; and performing a first mitigation action in response to determining that the origin server is compromised.

8. The non-transitory machine-readable storage medium of claim 7, further comprising: retrieving a security certificate associated with a website containing the web page from the log entry associated with the request for the web page; determining whether the retrieved security certificate associated with the website matches a stored fingerprint of the security certificate associated with the website; determining that the origin server is compromised when the retrieved security certificate does not match the stored fingerprint of the security certificate; and performing a second mitigation action in response to determining that the origin server is compromised.

9. The non-transitory machine-readable storage medium of claim 8, wherein determining whether the retrieved security certificate associated with the website matches the stored fingerprint of the security certificate associated with the website comprises: generating a fingerprint of the security certificate from the log entry associated with the request for the web page; and comparing the generated fingerprint of the security certificate to the stored fingerprint of the security certificate.

10. The non-transitory machine-readable storage medium of claim 7, wherein the characteristic of the asset of the web page is a file size of the asset.


11. the non-transitory machine-readable storage medium if claim 7, wherein the characteristic of the asset of the web page is a fingerprint of the asset.

12. The non-transitory machine-readable storage medium of claim 7, further comprising: wherein accessing the edge server request log to retrieve the log entry associated with the request for the web page comprises: determining that a defined amount of time has elapsed since a previous retrieval from the edge server request log; and retrieving one or more log entries from the edge server request log, the one or more log entries generated in the defined amount of time since the previous retrieval from the edge server request log.

13. An apparatus, comprising: a processor; a non-transitory machine-readable storage medium coupled with the processor that stores instructions that, when executed by the processor, causes said processor to perform the following: receive a request for a web page hosted by an origin server; transmit a response to the request, the response including the web page; access an edge server request log to retrieve a log entry associated with the request for the web page, the log entry associated with the request for the web page including information regarding the request for the web page and the response to the request for the web page; retrieve one or more characteristics of an asset of the web page from the log entry associated with the request for the web page, the asset having expected values for each of the one or more characteristics; determine that the origin server is compromised when a value for a characteristic of the asset of the web page is not within a threshold range of an expected value for the characteristic of the asset; and perform a first mitigation action in response to determining that the origin server is compromised.


14. The apparatus of claim 13, wherein the instructions further cause said processor to perform the following: retrieve a security certificate associated with a website containing the web page from the log entry associated with the request for the web page; determine whether the retrieved security certificate associated with the website matches a stored fingerprint of the security certificate associated with the website; determine that the origin server is compromised when the retrieved security certificate does not match the stored fingerprint of the security certificate; and perform a second mitigation action in response to determining that the origin server is compromised.

15. The apparatus of claim 14, wherein determining whether the retrieved security certificate associated with the website matches the stored fingerprint of the security certificate associated with the website comprises: generating a fingerprint of the security certificate from the log entry associated with the request for the web page; and comparing the generated fingerprint of 

the security certificate to the stored fingerprint of the security certificate.

16. The apparatus of claim 13, wherein the characteristic of the asset of the web page is a file size of the asset.


17. The apparatus of claim 13, wherein the characteristic of the asset of the web page is a fingerprint of the asset.

18. The apparatus of claim 13, wherein accessing the edge server request log to retrieve the log entry associated with the request for the web page comprises: determining that a defined amount of time has elapsed since a previous retrieval from the edge server request log; and retrieving one or more log entries from the edge server request log, the one or more log entries generated in the defined amount of time since the previous retrieval from the edge server request log.
1. A computer-implemented method comprising: receiving, by an edge server, a request for a web page hosted by an origin server; transmitting a response to the request, the response including the web page; accessing an edge server request log to retrieve a log entry associated with the request for the web page, the log entry associated with the request for the web page including information regarding the request for the web page and the response to the request for the web page; retrieving one or more characteristics of an asset of the web page from the log entry associated with the request for the web page, the asset having expected values for each of the one or more characteristics; determining that the origin server is compromised when a value for a characteristic of the asset of the web page is not within a threshold range of an expected value for the characteristic of the asset; and performing a first mitigation action in response to determining that the origin server is compromised.
2. The computer-implemented method of claim 1, further comprising: retrieving a security certificate associated with a website containing the web page from the log entry associated with the request for the web page; determining whether the retrieved security certificate associated with the website matches a stored fingerprint of the security certificate associated with the website; determining that the origin server is compromised when the retrieved security certificate does not match the stored fingerprint of the security certificate; and performing a second mitigation action in response to determining that the origin server is compromised.
3. The computer-implemented method of claim 2, wherein determining whether the retrieved security certificate associated with the website matches the stored fingerprint of the security certificate associated with the website comprises: generating a fingerprint of the security certificate from the log entry associated with the request for the web page; and comparing the generated fingerprint of the security certificate to the stored fingerprint of the security certificate.
4. The computer-implemented method of claim 1, wherein the characteristic of the asset of the web page is a file size of the asset.
5. The computer-implemented method of claim 1, wherein the characteristic of the asset of the web page is a fingerprint of the asset.
6. The computer-implemented method of claim 1, wherein accessing the edge server request log to retrieve the log entry associated with the request for the web page comprises: determining that a defined amount of time has elapsed since a previous retrieval from the edge server request log; and retrieving one or more log entries from the edge server request log, the one or more log entries generated in the defined amount of time since the previous retrieval from the edge server request log.
7. A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, cause said processor to perform operations comprising: receiving, by an edge server, a request for a web page hosted by an origin server; transmitting a response to the request, the response including the web page; accessing an edge server request log to retrieve a log entry associated with the request for the web page, the log entry associated with the request for the web page including information regarding the request for the web page and the response to the request for the web page; retrieving one or more characteristics of an asset of the web page from the log entry associated with the request for the web page, the asset having expected values for each of the one or more characteristics; determining that the origin server is compromised when a value for a characteristic of the asset of the web page is not within a threshold range of an expected value for the characteristic of the asset; and performing a first mitigation action in response to determining that the origin server is compromised.
8. The non-transitory machine-readable storage medium of claim 7, further comprising: retrieving a security certificate associated with a website containing the web page from the log entry associated with the request for the web page; determining whether the retrieved security certificate associated with the website matches a stored fingerprint of the security certificate associated with the website; determining that the origin server is compromised when the retrieved security certificate does not match the stored fingerprint of the security certificate; and performing a second mitigation action in response to determining that the origin server is compromised.
9. The non-transitory machine-readable storage medium of claim 8, wherein determining whether the retrieved security certificate associated with the website matches the stored fingerprint of the security certificate associated with the website comprises: generating a fingerprint of the security certificate from the log entry associated with the request for the web page; and comparing the generated fingerprint of the security certificate to the stored fingerprint of the security certificate.
10. The non-transitory machine-readable storage medium of claim 7, wherein the characteristic of the asset of the web page is a file size of the asset.
11. The non-transitory machine-readable storage medium of claim 7, wherein the characteristic of the asset of the web page is a fingerprint of the asset.
12. The non-transitory machine-readable storage medium of claim 7, further comprising: wherein accessing the edge server request log to retrieve the log entry associated with the request for the web page comprises: determining that a defined amount of time has elapsed since a previous retrieval from the edge server request log; and retrieving one or more log entries from the edge server request log, the one or more log entries generated in the defined amount of time since the previous retrieval from the edge server request log.
13. An apparatus, comprising: a processor; a non-transitory machine-readable storage medium coupled with the processor that stores instructions that, when executed by the processor, causes said processor to perform the following: receive a request for a web page hosted by an origin server; transmit a response to the request, the response including the web page; access an edge server request log to retrieve a log entry associated with the request for the web page, the log entry associated with the request for the web page including information regarding the request for the web page and the response to the request for the web page; retrieve one or more characteristics of an asset of the web page from the log entry associated with the request for the web page, the asset having expected values for each of the one or more characteristics; determine that the origin server is compromised when a value for a characteristic of the asset of the web page is not within a threshold range of an expected value for the characteristic of the asset; and perform a first mitigation action in response to determining that the origin server is compromised.
14. The apparatus of claim 13, wherein the instructions further cause said processor to perform the following: retrieve a security certificate associated with a website containing the web page from the log entry associated with the request for the web page; determine whether the retrieved security certificate associated with the website matches a stored fingerprint of the security certificate associated with the website; determine that the origin server is compromised when the retrieved security certificate does not match the stored fingerprint of the security certificate; and perform a second mitigation action in response to determining that the origin server is compromised.
15. The apparatus of claim 14, wherein determining whether the retrieved security certificate associated with the website matches the stored fingerprint of the security certificate associated with the website comprises: generating a fingerprint of the security certificate from the log entry associated with the request for the web page; and comparing the generated fingerprint of 
the security certificate to the stored fingerprint of the security certificate.
16. The apparatus of claim 13, wherein the characteristic of the asset of the web page is a file size of the asset.
17. The apparatus of claim 13, wherein the characteristic of the asset of the web page is a fingerprint of the asset.
18. The apparatus of claim 13, wherein accessing the edge server request log to retrieve the log entry associated with the request for the web page comprises: determining that a defined amount of time has elapsed since a previous retrieval from the edge server request log; and retrieving one or more log entries from the edge server request log, the one or more log entries generated in the defined amount of time since the previous retrieval from the edge server request log.


 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The applicant’s remarks for U.S. Patent Application No. 16/810187 (U.S. Patent
No. 11,245,710) filed on August 10, 2021 on pages 7-11 overcome the closest prior
art.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454